Appeal from a judgment rendered by the Court of Special Sessions of the City Of New York, Kings County, sentencing appellant to Serve 60 d&ys, after he had been found guilty by the court of the Unlawful possession of a pistol (Penal Law, § 1897, snbd. 4). Judgment reversed upon the law and the facts, and a new trial Ordered. People’s Exhibit 1 was not sufficiently identified as appellant’s gtin and should not have beétí received in evidence Upon the mere testimony of a witness, conCededly riot an expert, that respondent’s said exhibit was similar to, and looked like, appellant’s gtin (Péoplé v. Heteñjjí, 277 App. Div. 810, affd. 801 N. Y. 757). Neither was there ány proof as to the Origin Of said exhibit, nor as to how it edme to be in the courtroom. Under the circumstances, it is Otir opinion that there should be a new trial in the interests of justice. Ughetta, Hallinan and Kleinfeld, JJ cOhctir) Ndlán, P. J., and Beldock, J., dissent and vote to affirm, With the following memorandum: One Lonnie Brooks testified that on April 5, 1958 appellant Was in possession Of a guri, which appellant loaned to Brooks, who thereafter returned it to appellant. On April 19, 1958 Brooks was arrested for possession Of respondent’s Exhibit 1. Appellant Was arrested on April 24, 1958 and was Charged with unlawful possession of said exhibit On April 5,1958. At the time of his arrest appellant admitted to the arresting officer that he had Béén in possession of a gtin on April 5) 1958, which he had loaned to Brooks. Thé gun Was in Working Order on April 24, 1958. On October 29, 1958 Brooks w&S convicted of unlawful possession of a gun (Exhibit 1). Brooks testified that said exhibit, the Only gun of which hé ever had possession, Was the gtin he got from appellant and that appellant admitted to him when hé (appellant) waS reléáséd from prison that said exhibit Was thé gun of which he had possession tin April 5, 1958. In Otir opinion, the evidence was sufficient to sustain appellant’s conviction.